Exhibit 10.1

 



SIXTH AMENDMENT TO STANDARD INDUSTRIAL NET LEASE
(Sorrento Business Complex)

 

THIS SIXTH AMENDMENT TO STANDARD INDUSTRIAL NET LEASE ("Sixth Amendment") is
made and entered into as of the 18th day of September, 2018, by and between AGP
SORRENTO BUSINESS COMPLEX, L.P., a Delaware limited partnership ("Landlord") and
AETHLON MEDICAL, INC., a Nevada corporation ("Tenant").

 

R E C I T A L S:

 

A.            Sorrento Business Complex, a California limited partnership
("Original Landlord") and Tenant entered into that certain Standard Industrial
Net Lease dated as of September 28, 2009 (the "Original Lease"), as modified by
(i) that certain First Amendment to Standard Industrial Net Lease dated as of
October 4, 2011 by and between Original Landlord and Tenant ("First Amendment"),
(ii) that certain Second Amendment to Standard Industrial Net Lease dated as of
October 10, 2014 by and between Landlord and Tenant (the "Second Amendment"),
(iii) that certain Third Amendment to Standard Industrial Net Lease dated as of
October 21, 2015 by and between Landlord and Tenant (the "Third Amendment"),
(iv) that certain Fourth Amendment to Standard Industrial Net Lease dated as of
October 5, 2016 by and between Landlord and Tenant (the "Fourth Amendment"), and
(v) that certain Fifth Amendment to Standard Industrial Net Lease dated October
16, 2017 by and between Landlord and Tenant (the "Fifth Amendment"), whereby
Landlord leases to Tenant and Tenant leases from Landlord certain space
containing 1,703 rentable square feet commonly known as Suite 109 in that
certain building located and addressed at 11585 Sorrento Valley Road, San Diego,
California 92121 (the "Building"). Landlord is the successor-in-interest under
the Lease to the Original Landlord. The Original Lease, as modified by the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, and
the Fifth Amendment may be referred to herein as the "Lease."

 

B.             By this Sixth Amendment, Landlord and Tenant desire to extend the
Lease Term and otherwise modify the Lease as provided herein.

 

C.             Unless otherwise defined herein, capitalized terms as used herein
shall have the same meanings as given thereto in the Lease.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

A G R E E M E N T:

 

1.          Extension of Lease Term. The Lease Term is hereby extended such that
the Lease shall terminate on November 30, 2019 (the "Sixth Amendment Extended
Expiration Date"). The period of time from December 1, 2018 through and
including the Sixth Amendment Extended Expiration Date shall be referred to
herein as the "Sixth Amendment Extended Term." Tenant shall not have any right
to extend the Lease Term beyond the Sixth Amendment Extended Expiration Date.

 

2.          Minimum Monthly Rent. Notwithstanding anything to the contrary
contained in the Lease, during the Sixth Amendment Extended Term, Tenant shall
pay Minimum Monthly Rent for the Premises in the amount of Four Thousand Seven
Hundred and 28/100 Dollars ($4,700.28).

 

3.          Security Deposit. Tenant has previously deposited with Landlord
Three Thousand Two Hundred Fifty and 65/100 Dollars ($3,250.65) as a Security
Deposit under the Lease. Landlord shall continue to hold such Security Deposit
during the Sixth Amendment Extended Term in accordance with the terms and
conditions of Article 5 of the Original Lease.

 

4.          Condition of Premises. Tenant hereby agrees to accept the Premises
in its "as-is" condition and Tenant hereby acknowledges that Landlord shall not
be obligated to provide or pay for any improvement work or services related to
the improvement of the Premises. Tenant also acknowledges that Landlord has made
no representation or warranty regarding the condition of the Premises.

 

5.          Authority. Each individual executing this Sixth Amendment on behalf
of Tenant represents and warrants that Tenant is a duly formed and existing
entity qualified to do business in California and that Tenant has full right and
authority to deliver this Sixth Amendment and that each person signing on behalf
of Tenant is authorized to do so.

 

 

 



 1 

 

 

6.          Brokers. Each party represents and warrants to the other that no
broker, agent or finder other than Jones Lang LaSalle ("Broker") negotiated or
was instrumental in negotiating or consummating this Sixth Amendment. Each party
further agrees to defend, indemnify and hold harmless the other party from and
against any claim for commission or finder's fee by any entity other than Broker
who claims or alleges that they were retained or engaged by the first party or
at the request of such party in connection with this Sixth Amendment. The terms
of this Section 6 shall survive the expiration or earlier termination of the
term of the Lease, as hereby amended.

 

7.          Disclosures and Utility Usage Information. For purposes of Section
1938(a) of the California Civil Code, Landlord hereby discloses to Tenant, and
Tenant hereby acknowledges, that the Premises have not undergone inspection by a
Certified Access Specialist (CASp). As required by Section 1938(e) of the
California Civil Code, Landlord hereby states as follows: "A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises." In furtherance of the foregoing, Landlord and Tenant hereby agree as
follows: (a) any CASp inspection requested by Tenant shall be conducted, at
Tenant's sole cost and expense, by a CASp designated by Landlord, subject to
Landlord's reasonable rules and requirements; (b) Tenant, at its sole cost and
expense, shall be responsible for making any improvements or repairs within the
Premises to correct violations of construction-related accessibility standards;
and (c) if anything done by or for Tenant in its use or occupancy of the
Premises shall require any improvements or repairs to the Building or the Center
(outside the Premises) to correct violations of construction-related
accessibility standards, then Tenant shall reimburse Landlord upon demand, as
Additional Rent, for the cost to Landlord of performing such improvements or
repairs. If Tenant is billed directly by a public utility with respect to
Tenant's electrical usage at the Premises, upon request, Tenant shall provide
monthly electrical utility usage for the Premises to Landlord for the period of
time requested by Landlord (in electronic or paper format) or, at Landlord's
option, provide any written authorization or other documentation required for
Landlord to request information regarding Tenant's electricity usage with
respect to the Premises directly from the applicable utility company.

 

8.           Defaults. Tenant hereby represents and warrants to Landlord that,
as of the date of this Sixth Amendment, Tenant is in full compliance with all
terms, covenants and conditions of the Lease and that there are no breaches or
defaults under the Lease by Landlord or Tenant, and that Tenant knows of no
events or circumstances which, given the passage of time, would constitute a
default under the Lease by either Landlord or Tenant.

 

9.          Counterparts and Fax/Email Signatures. This Sixth Amendment may be
executed in counterparts, each of which shall be deemed an original, but such
counterparts, when taken together, shall constitute one agreement. This Sixth
Amendment may be executed by a party's signature transmitted by facsimile
("fax") or email and copies of this Sixth Amendment executed and delivered by
means of faxed or emailed signatures shall have the same force and effect as
copies hereof executed and delivered with original signatures. All parties
hereto may rely upon faxed or emailed signatures as if such signatures were
originals. Any party executing and delivering this Sixth Amendment by fax or
email shall promptly thereafter deliver a counterpart signature page of this
Sixth Amendment containing said party's original signature. All parties hereto
agree that a faxed or emailed signature page may be introduced into evidence in
any proceeding arising out of or related to this Sixth Amendment as if it were
an original signature page.

 

10.        No Further Modification. Except as set forth in this Sixth Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect. This Sixth Amendment contains the entire understanding between
the parties with respect to the matters contained herein. In the event of any
conflict between the terms and conditions of the Lease and the terms and
conditions of this Sixth Amendment, the terms and conditions of this Sixth
Amendment shall prevail. No representations, warranties, covenants or agreements
have been made concerning or affecting the subject matter of this Sixth
Amendment, except as are contained herein and in the Lease. This Sixth Amendment
may not be changed orally, but only by an agreement in writing signed by the
party against whom enforcement of any waiver, change or modification or
discharge is sought.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 



 2 

 

 

IN WITNESS WHEREOF. this Sixth Amendment has been executed as of the day and
year first above written.

 



  LANDLORD:       AGP SORRENTO BUSINESS COMPLEXS, L.P.,   a Delaware limited
partnership       By: Parallel Capital Partners, Inc.,           a California
corporation           its authorized agent               By: /s/ Jim Ingebritsen
          Name:  Jim Ingebritsen           Title: President           TENANT:  
    AETHLON MEDICAL, INC.   a Nevada corporation       By: /s/ James Joyce  
Name: James Joyce   Title: CEO       By: /s/ James B. Frakes   Name: James B.
Frakes   Title: Chief Financial Officer    

 

 

 

 

 



 3 

 